DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 5 October 2021, 21 July 2021 and 20 April 2020 is being considered by the examiner.
3.	Claims 1-13, 16-23 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what is meant by “channel is a model comprising one or more computational layers.”
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-10, 13, 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over TIMOTHY J O’SHEA et al.: “Deep Learning Based MIMO communications”, ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 25 July 2017 (2017-07025), XP080779352, hereinafter refer as D1.
	Regarding claim 1, 16 and 17, D1 disclose a method comprising:
	organizing a 
	configuring a plurality of symbols of the 
	mapping each of said transmit blocks to one of the transmitter-receiver neural network pairs (D1: Section III, §§1-3; Section III B);
	transmitting each symbol using the mapped transmitter-receiver neural network pair (D1: Section II, 2nd §; Section III, 2nd §); and
	training at least some weights of the transmit and receiver neural networks using a loss function for each transmitter-receiver neural network pair (D1: Section III A).
	Claims 1, 16 and 17 differ from D1 in organizing a plurality of transmitter neural networks and a plurality of receiver neural networks into a plurality of transmitter-receiver neural network pairs, wherein a transmitter-receiver neural network pair is defined for each of a plurality of subcarrier frequency bands of a multi-carrier transmission system.
	This difference has the technical effect of transmitting symbols via a multi-carrier transmission system.
	The underlying objective technical problem is to adapt the method of D1 to a multi-carrier transmission system (with a plurality of subcarrier frequency bands).
	The skilled person starting from D1 would straightforwardly employ multiple transmitter-receiver neural network pairs and arrive at the claimed invention.

	Regarding claims 2 and 19, D1 disclose mapping each symbol received at the plurality of receiver neural networks to generate an estimate of the transmitted symbols (D1: Section III, 2nd §; figure 1-5).

	Regarding claims 3 and 20, D1 disclose wherein said at least some weights of the transmit and receive neural networks are trained using stochastic gradient descent (D1: Section III A).

	Regarding claims 4 and 21, D1 disclose wherein the loss function is related to block error rate (D1: Section III A).

	Regarding claims 5, 6 and 22, 23, D1 disclose wherein said channel is common to each of the plurality of transmitter and receiver neural network pairs (D1: Figures 1-5).

	Regarding claim 8, D1 disclose optimizing the mapping of each of said transmit blocks to the transmitter-receiver neural network pairs (D1: Section III A).

	Regarding claim 9, D1 disclose optimization using reinforcement learning is merely one of several straightforward possibilities from which the skilled perform would select, in accordance with circumstances, without the exercise of inventive sill.  Also, reinforcement learning does not appear to have nay surprising technical effect over the unsupervised deep learning of D1 (D1: Abstract).

	Regarding claim 10, D1 disclose interleaving of data bits across different symbols (D1: Section III, 2nd §).

	Regarding claim 13, D1 disclose D1 disclose wherein the multi-carrier transmission system comprises an orthogonal frequency division multiplexing system (D1: page 8, right column, 2nd §)
Allowable Subject Matter
7.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art made of record fails to teach in combination the method of claim 1 further comprises correcting carrier frequency offset using a carrier frequency offset neural network module.
	
    PNG
    media_image1.png
    362
    704
    media_image1.png
    Greyscale

	The prior art made of record fails to teach in combination the method of claim 1, further comprising performing channel equalization using a channel equalization neural network module.

    PNG
    media_image2.png
    387
    764
    media_image2.png
    Greyscale

9.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
	Ottersten et al. (US 2020/0169311 A1) disclose a method for determining best antenna beam.  The method includes obtaining a training model, wherein the training model has been trained to provide a best antenna beam based on a plurality of feedback.

    PNG
    media_image3.png
    310
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    374
    733
    media_image4.png
    Greyscale

	Huang et al. (US 2012/0281780 A1) disclose Tx and Rx pairs are configured to communicate via quasi-static MIMO interference channels in neural networks.

    PNG
    media_image5.png
    561
    907
    media_image5.png
    Greyscale

ZHU et al. (US 2019/0191425 A1) disclose a method at a transmitting user equipment capable of (MMW) communication are disclosed to determine a new serving Tx-Rx beam pair using an artificial neural network.  The UE may predict a set of good Tx-Rx beam pairs using the artificial neural network, wherein the artificial neural network comprises an input layer, a middle layer, and an output layer.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412